Citation Nr: 1115204	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  07-13 354A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a cognitive disorder, claimed as secondary to service-connected post-traumatic stress disorder (PTSD) or due to Agent Orange exposure in the Republic of Vietnam.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for diabetes mellitus, claimed as secondary to Agent Orange exposure in the Republic of Vietnam.

4.  Entitlement to service connection for a left eye disorder (ischemic central retinal vein occlusion), claimed as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1967 as an infantryman and medic in the United States Army.  His military records show service in the Republic of Vietnam and that he was decorated with the Combat Infantryman Badge and the Purple Heart Medal.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO) which, inter alia, denied the Veteran's claims of entitlement to service connection for a cognitive disorder (claimed as secondary to service-connected PTSD or due to Agent Orange exposure in the Republic of Vietnam), bilateral hearing loss, diabetes mellitus (claimed as secondary to Agent Orange exposure in the Republic of Vietnam), and a left eye disorder (ischemic central retinal vein occlusion, claimed as secondary to diabetes mellitus).

(Also on appeal is a October 2005 decision by the Committee on Waivers and Compromises of the VA Pension Maintenance Center in Milwaukee, Wisconsin, which denied the Veteran's application for a waiver of recovery of overpayment of VA benefits in the amount of $3461.83.  This matter is addressed and adjudicated in a separate Board decision.)

The file includes correspondence from the Veteran's representative, dated in January 2011, indicating that he is also claiming entitlement to service connection for sleep apnea as secondary to PTSD, an increased rating for PTSD, and a total rating for individual unemployability due to service-connected disabilities (TDIU).  As these issues have not been adjudicated by the agency of original jurisdiction, they are referred to the RO for appropriate action.

For the reasons that will be discussed below in the REMAND portion of this decision, the issues of entitlement to service connection for diabetes mellitus and a left eye disorder are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran and his representative if any further action is required on their part.


FINDINGS OF FACT

1.  The Veteran's cognitive disorder did not have its onset during active military service, is not etiologically related to exposure to Agent Orange during service in the Republic of Vietnam, and is not secondarily related to his service-connected PTSD.

2.  The Veteran's cognitive disorder was not permanently worsened beyond its normal natural progression by his service PTSD.

3.  The Veteran's bilateral hearing loss did not have its onset during active military service.


CONCLUSIONS OF LAW

1.  The Veteran's cognitive disorder was not incurred in active duty and is not proximately due to, or the result of, or aggravated by his service-connected PTSD.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), (b) (2010).   

2.  The Veteran's bilateral hearing loss was not incurred, nor is it presumed to have been incurred in active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.385 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance of Act of 2000 and VA's duty to assist

The Board notes at the outset that, in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

With respect to the service connection claim on appeal, generally, the notice requirements of a service connection claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  During the course of the claim, § 3.159(b) was revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The issues of entitlement to service connection for a cognitive disorder and bilateral hearing loss decided herein stem from the Veteran's claim for VA compensation for these disabilities, which was filed in October 2006.  A VCAA notice letter addressing the applicability of the VCAA to the claims for service connection for a cognitive disorder and bilateral hearing loss and of VA's obligations to the Veteran in developing such claims was dispatched to the Veteran in January 2007, which addressed these matters and satisfied the above-described mandates, as well as the requirements that the Veteran be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that there is no timing of notice defect with respect to the January 2007 VCAA notice letter, as it preceded the initial adjudication of these claims in the November 2007 RO rating decision now on appeal.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  In this regard, the Board observes that the Veteran's service treatment records and relevant post-service VA medical records have been obtained and associated with the claims file.  Although the record indicates that the Veteran is currently receiving payment of Social Security Administration (SSA) benefits, the record also indicates that the SSA award was predicated on the Veteran having reached the minimum retirement age and not because of disability.  Thusly, there is no need to remand the case for these SSA records as they would not add to the evidence in support of the Veteran's claims on appeal.  The Veteran has not otherwise indicated that there is additional relevant evidence that is not presently associated with his claims file with respect to the matters decided on the merits  herein.  Thus, the Board is satisfied that the evidence is sufficiently developed for appellate adjudication with respect to the issues of entitlement to service connection for a cognitive disorder and bilateral hearing loss and that no further development is necessary as any such development would either produce no records or records irrelevant to these specific matters.  The Board notes that the Veteran and his representative have been provided with ample opportunity to submit additional evidence in support of the claims up to the time when the case was received by the Board in May 2010, and that neither the Veteran nor his representative have indicated that there are any outstanding relevant post-service medical records or other pertinent evidence that must be considered in this current appeal with respect to the issues decided herein.  

The Board observes that the Veteran was provided with VA examinations addressing the issues of entitlement to service connection for bilateral hearing loss and a cognitive disorder, which were conducted in July 2007 and September 2007, in which nexus opinions addressing the relationship between the Veteran's military service and his claimed disabilities were obtained.  Furthermore, an additional addendum opinion regarding the relationship between the Veteran's cognitive disorder and exposure to Agent Orange during Vietnam service was obtained in January 2009.  These opinions have been supported by medical rationales based on the examiner's review of the Veteran's relevant clinical history.  The Board finds no deficit in the VA medical examination reports of record, nor the clinical findings, nexus opinions, and supportive rationales accompanying them, that would render them unusable.  The Board thus deems them all to be adequate for purposes of adjudicating the claim for VA compensation for bilateral hearing loss and a cognitive disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of his service connection claims decided herein, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(a.)  Entitlement to service connection for a cognitive disorder (claimed as secondary to service-connected PTSD or due to Agent Orange exposure in the Republic of Vietnam). 

The Veteran is presently service connection for PTSD and residuals of a gunshot wound of his left lower extremity.  Pertinent VA clinical records establish that he has a current diagnosis of a cognitive disorder, not otherwise specified (NOS).  The Veteran contends that his cognitive disorder is secondary to his service-connected PTSD, or is due to his exposure to Agent Orange while serving in the Republic of Vietnam. 

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a) (2010).

With chronic disability or disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307 (2010)) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any notation of psychiatric counseling or treatment at a mental health clinic in service will permit service connection for a chronic acquired psychiatric disability, first shown as a clear-cut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-98.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102 (2010).

The Veteran's service medical records show that his head was normal and that he was neurologically and psychiatrically normal on entrance examination in May 1965.  Although the records reflect that the Veteran sustained a gunshot wound of his left lower extremity (for which he is service-connected for clinical residuals appurtenant thereto), they do not show treatment for any complaints relating to a cognitive disorder, neurological disorder, head injury, or memory loss.  On examination in January 1967 in preparation for service separation, his head was normal and he was neurologically and psychiatrically normal.  On his accompanying medical history questionnaire, he expressly denied having any history of head injury or memory loss.  In a subsequent affidavit dated in late April 1967, he affirmed that there was no change in his medical condition since the January 1967 examination.  He was discharged from active duty in early May 1967.

Post-service medical records show no treatment or diagnosis for cognitive impairment to a compensable degree within one year following his separation from active duty in May 1967.  Therefore, the Board concludes that there is no factual basis to allow service connection for a cognitive disorder on a direct basis, pursuant to 38 C.F.R. § 3.303, or on a presumptive basis as an organic disease of the nervous system, pursuant to 38 C.F.R. §§ 3.307, 3.309.

To the extent that the Veteran claims that his cognitive disorder is secondary to his service-connected PTSD, the Board notes that VA mental health records reported as early as January 2005 and as late as November 2006 that the Veteran had Axis I diagnoses of dementia and cognitive disorder NOS, but concurrently that he "resoundingly" did not meet the criteria for PTSD or depression at the time.  (PTSD and depression would not be shown as clinically demonstrated Axis I diagnoses until VA examination in July 2007.)  The Board finds that the chronicity of the Veteran's Axis I diagnoses presented in the objective medical evidence indicates that the Veteran's dementia and cognitive disorder pre-dated his service-connected PTSD, which thusly tends to show no secondary relationship between the cognitive disorder and the service-connected PTSD.  A January 2006 VA psychiatric assessment also indicated that recent imaging studies of the Veteran's brain revealed evidence of small-vessel white matter disease, indicating that his cognitive impairment may have a cerebrovascular etiology.  Furthermore, following her review of the relevant record, in September 2007 a VA examiner expressed the opinion that it was less likely as not (i.e., less than a 50/50 probability) that the Veteran's cognitive disorder was caused by, or was a result of his service-connected PTSD, on the basis that the clinical evidence indicated that the Veteran's compromised attention and concentration abilities, slowed cognitive processing, impaired memory, and compromised acquisition of new information were secondary to problems associated with mental efficiency rather than to an actual dysfunction of the memory structures of his brain.  The Board also extrapolates from this clinical opinion that not only is there no causative relationship between the Veteran's service-connected PTSD and his cognitive disorder, but also that there is a complete disassociation between these two syndromes, with both developing independently of the other without overlapping or making an impact on the other, such that the Board finds as a factual matter that the service-connected PTSD does not aggravate the cognitive disorder, which is to say permanently worsen it beyond its normal natural progression, such that VA compensation may be allowed under 38 C.F.R. § 3.310(b).  (See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).)  Thusly, in view of the foregoing discussion, the Board concludes that the clinical evidence does not support a finding that the Veteran's cognitive disorder is secondarily related to, or otherwise aggravated by his service-connected PTSD; an allowance of his appeal on these bases is therefore denied.

With respect to the Veteran's assertion that his PTSD may be related to his in-service exposure to Agent Orange while deployed in the Republic of Vietnam, the law and regulations provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to herbicide agents, including an herbicide commonly referred to as Agent Orange.  38 U.S.C.A. § 1116(a)(3) (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  In the present case, the Veteran's service records indicate that he served within the land boundaries of the Republic of Vietnam and he is thus presumed to have been exposed to chemical herbicides during active duty.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

If the Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. § 3.309(e) (2010).  Whenever VA's Secretary determines, on the basis of sound medical and scientific evidence, that a positive association exists between the exposure of humans to an herbicide agent and the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease.  38 U.S.C.A. § 1116(b)(1) (West 2002).  However, VA's Secretary has determined that a presumption of service connection based on exposure to herbicides to include Agent Orange used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395 (2007).  In this regard, the diseases that are related to herbicide exposure do not include cognitive disorder.  See 38 C.F.R. § 3.309(e) (2010).  Nevertheless, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d) (2010).  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In January 2009, a VA physician presented the following opinion:

"There is no credible medical evidence and certainly no presumptive (VA law or regulations) linking Agent Orange exposure to cognitive disorder."

The Board has considered the January 2009 opinion of the VA physician and the complete absence of any clinical evidence linking the Veteran's presumed exposure to Agent Orange in service to his cognitive disorder; as such, the Board finds that the VA physician's opinion is determinative of the issue regarding the likelihood of a causative relationship, if any, between the two.  

Therefore, in view of the pertinent medical evidence showing no onset of the Veteran's cognitive disorder until many years after his separation from service and the foregoing definitive clinical opinions showing that it is likely to be unrelated to the Veteran's service-connected PTSD or his in-service exposure to chemical herbicides, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a cognitive disorder.  

To the extent that the Veteran asserts that his own personal knowledge of medicine and his medical condition and history are sufficient in and of themselves to provide a basis to associate his cognitive disorder with his military service, the Board notes that he was trained as a medic in active duty, and therefore is possessed of some measure of medical knowledge.  However, such training only invests him with an expertise in emergency field medicine, first aid, and triage, but there is nothing in the record that indicates that he is a trained clinical professional in neurology, psychiatry and/or toxicology.  Because he lacks the requisite medical training to have the expertise to make neurological or psychiatric diagnoses or provide opinions on matters regarding causation and etiology pertinent to these clinical specialties, his statements in this regard are therefore not entitled to any probative weight.  See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In any case, his training as a field medic was received over 40 years earlier, and the record does not indicate that he continued to work post-service in the capacity of a paramedic, such that his clinical skills acquired in service would be refreshed through continuous practice.  Thusly, his personal belief in the existence of a relationship between his cognitive disorder and his military service, no matter how sincere, is not probative of a nexus to service if unsupported by objective medical evidence.  See Voerth v. West, 13 Vet. App. 117, 119 (1999).  [See also Pond v. West, 12 Vet. App. 341 (1999): Proper appellate review requires discussion of the medical opinion of the appellant himself where the facts show him to be a duly trained and/or licensed medical professional, as he is competent to provide medical nexus evidence.]  

In view of the foregoing discussion, the Board must deny the Veteran's claim of entitlement to service connection for a cognitive disorder on a direct, presumptive, and secondary basis.  Because the evidence in this case is not approximately balanced with respect to the merits of this claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(b.)  Entitlement to service connection for bilateral hearing loss.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 3.306(b) (2010).  

Certain chronic diseases, including an organic disease of the nervous system (to include sensorineural hearing loss), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater or where the auditory thresholds for at least three of these frequencies are 26 decibels or greater or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-98.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board finds that the clinical evidence establishes that the Veteran has a chronic bilateral hearing loss condition that sufficiently meets the criteria under 38 C.F.R. § 3.385 for a disabling condition for purposes of eligibility to receive VA compensation.  VA audiological examination in July 2007 shows pure tone thresholds well above 26 decibels, bilaterally, at 1000, 2000, 3000, and 4000 Hertz, with Maryland CNC speech recognition scores of 88 percent in the left ear and 80 percent in the right ear and a clinical diagnosis of mild sloping to moderate/severe sensorineural hearing loss in both ears.

The Veteran's service treatment records show that on enlistment examination in May1965, his ears, ear canals, and tympanic membranes were normal on clinical evaluation.  Audiological testing revealed pure tone thresholds, in decibels (converted from ASA to the current ISO standard), that were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
15
5
LEFT
15
10
5
5
-5

No chronic hearing loss of either ear was clinically demonstrated during the Veteran's entire period of military service.  Audiological testing on separation examination in January 1967 revealed pure tone thresholds, in decibels (converted from ASA to the current ISO standard), that were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
N/A
10
LEFT
15
10
10
N/A
10

The Veteran's ears, ear canals, and tympanic membranes were normal on clinical evaluation during separation examination in January 1967.  In an accompanying medical history questionnaire, he expressly denied having any ear trouble or hearing loss.  In a subsequent affidavit dated in late April 1967, he affirmed that there was no change in his medical condition since the January 1967 examination.  He was discharged from active duty in early May 1967.

The Veteran filed his present claim for VA compensation for bilateral hearing loss in October 2006.  In his written statements in support of his claim, he cites the provisions of 38 U.S.C.A. § 1154 (2010) and contends that his exposure to acoustic trauma associated with his established history of participation in armed combat during military service, with exposure to the noise of small arms fire, artillery, and exploding ordnance consistent with the circumstances, conditions, and hardships of combat, caused him to develop his current bilateral hearing loss disability.  He stated that he experienced chronic hearing loss symptoms ever since separating from active duty.  
 
On examination in July 2007, an authorized VA audiological evaluation revealed the Veteran's pure tone thresholds, in decibels, to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
45
55
65
LEFT
25
30
35
60
65

Speech audiometry testing using the Maryland CNC criteria revealed speech recognition ability of 80 percent in the right ear and 88 percent in the left ear.  He was diagnosed with bilateral sensorineural hearing loss.  The examiner noted the Veteran's history of military noise exposure in service as a combat participant, and his post-service occupational noise exposure from factory work, truck driving, construction work, farming work, and lawn care work.  He denied recreational noise exposure or experiencing tinnitus symptoms.  The examiner reviewed the Veteran's claims file and noted that his enlistment and discharge audiograms showed normal hearing in both ears, and post-service VA audiograms have shown progressive high frequency hearing loss.  In an accompanying nexus opinion, the VA examiner reported that based on her review of the records relating to the Veteran's relevant audiological history in service and the normal audiogram findings shown on service separation examination, it was her clinical opinion that the Veteran's present bilateral hearing loss was not related to his period of active service.

The Board has considered the above evidence and concludes that the weight of the evidence is against the Veteran's claim for service connection for bilateral hearing loss.  The reasons for the denial are that the Veteran's service treatment records very clearly demonstrate no hearing loss on entry into service, no indication of onset of a chronic hearing loss condition during active duty, and normal hearing on separation from service.  The Veteran himself had affirmed at the time of his service separation examination that he had no history of hearing loss.  Furthermore, there is no objective clinical evidence of onset of hearing loss to a compensable degree within one year following the Veteran's separation from service in May 1967 to permit an allowance of service connection on a presumptive basis as an organic disease of the nervous system.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  

Although a current chronic hearing loss disability is clearly demonstrated on VA audiological examination in July 2007, the nexus opinion presented in the examination report concludes that there is no nexus between the Veteran's audiological disability and the his military service, based on the absence of any clinical notation of a hearing loss condition during service and on the normal findings on audiometric examination on separation from service.  In this regard, the Board places great probative weight on the nexus opinion of the July 2007 VA examiner who addressed the nature of the relationship of the Veteran's hearing loss with service within the context of his clinical history of involvement in combat, due to the examiner's expertise and objectivity and her rationale for her negative nexus opinion.

The Board has considered the probative value of the Veteran's written statements regarding onset of hearing loss symptoms since active duty.  While he is competent to report his perceived symptoms and their time of onset, the Board finds his statements to be not credible for purposes of establishing continuity of such symptoms since service, as the objective evidence showing no clinical hearing loss condition on his separation from service (which includes the Veteran's own factual admission of having no history of hearing loss at the time) and the absence of clinical evidence demonstrating hearing loss to a compensable degree within the year immediately after service contradicts his personal historical account made many years after service.  The Board places greater probative weight on the objective record contemporaneous with service, versus the less reliable recollections of the Veteran made approximately 40 years afterward.  Therefore, the credibility of the historical statements of the Veteran is rejected by the Board for purposes of establishing a nexus between his current hearing loss disability and service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

To the extent that the Veteran seeks to link his current hearing loss to noise exposure in service based solely on his own personal knowledge of audiological medicine and his medical condition, as there is nothing in the record that establishes him to be a trained professional in audiology (notwithstanding his prior training in first-response field medicine as an Army medic), he therefore lacks the expertise to comment upon medical observations or make diagnoses and opinions regarding matters of medical causation and etiology with respect to his own chronic hearing impairment.  His statements in this regard are thus entitled to no probative weight.  See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also Pond v. West, 12 Vet. App. 341 (1999).

As previously stated, the Board does not find the Veteran's historical account of onset in service of bilateral hearing loss with continuity of symptoms thereafter to be credible, due to contradictory medical evidence contemporaneous to the time of his separation from service.  The earliest presentation of a clear-cut medical diagnosis of hearing loss is the July 2007 VA audiological examination report, over 40 years after the Veteran's discharge from active duty.  The Court in this regard has held that a lengthy period without treatment of the claimed disability is evidence against a finding of continuity of symptomatology, and it weighs heavily against the claim.  Service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  Therefore, in view of the foregoing discussion, the claim of entitlement to service connection on a direct basis for bilateral hearing loss is denied, as well as for sensorineural hearing loss on a presumptive basis.  Because the evidence in this case is not approximately balanced with respect to the merits of the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a cognitive disorder, to include as secondary to, or aggravated by service-connected PTSD, or due to Agent Orange exposure in the Republic of Vietnam, is denied.

Service connection for bilateral hearing loss is denied.


REMAND

With respect to the Veteran's claim of entitlement to service connection for diabetes mellitus, although the clinical evidence currently associated with his claims file does not present any clear-cut diagnosis of this endocrinological disease, the Veteran has stated that he has had a medical history of elevated fasting blood sugar that was deemed to be above normal, and that he had been previously diagnosed as a "borderline diabetic."  The clinical evidence does include an April 2003 medical check-up report, in which the examining nurse examined the Veteran's feet for diabetic lesions.  Although none were detected at the time, the examining nurse noted in her report that she had provided the Veteran with instructions regarding diabetic foot care and advised him of the complications of diabetes, including diabetic retinopathy, the importance of blood sugar control in delaying such complications, and the importance of diet compliance in controlling diabetes.

The evidence presently of record, which includes the Veteran's aforementioned  statements regarding his medical history of elevated blood sugar and the pertinent references to diabetes in April 2003 VA medical report, while not presenting an established diagnosis of diabetes mellitus, are sufficient to warrant further evidentiary development to determine whether or not the Veteran currently has such a diagnosis.  Therefore, the case should be remanded to the RO so that the Veteran may be scheduled for the appropriate medical examination to determine if he does, in fact, have a valid clinical diagnosis of diabetes mellitus.  

With regard to the Veteran's claim for service connection for a left eye disorder secondary to diabetes mellitus, the Board notes that the current medical evidence shows that the Veteran has a history of ophthalmological hemorrhage in his left eye associated with an ischemic central retinal vein occlusion.  In view of the aforementioned evidentiary development that will be undertaken with respect to his diabetes mellitus claim, the Board concludes that the claim for VA compensation for a left eye disorder should also be remanded for an ophthalmological examination and nexus opinion, including to address the likelihood that the left eye disorder is secondarily related to diabetes mellitus if this endocrinological disease is, in fact, affirmatively diagnosed.

Accordingly, in view of the foregoing discussion, the case is REMANDED to the RO via the AMC for the following actions:

1.   The RO should contact the Veteran and request that he provide a detailed list of all healthcare providers, both VA and private, who treated him for diabetes mellitus (or otherwise for pertinent medical issues involving his pancreatic function) and ophthalmological issues involving his left eye.  After obtaining the necessary waivers, the RO should obtain copies of those pertinent records not already associated with the evidence.  

If the RO is unable to obtain any records identified as relevant by the Veteran, it should state the reasons why such records were unobtainable.

If the RO is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2010).

2.  After the above evidence has been obtained and associated with the record, the Veteran should be scheduled for VA medical examinations, to be conducted by the appropriate specialists, to determine the Veteran's current diagnosis as it relates to diabetes mellitus and his left eye disorder.  If the examination produces a diagnosis of diabetes mellitus, the appropriate specialist should provide an opinion as to whether it is at least as likely as not that that the Veteran's current ophthalmological diagnosis/diagnoses as it pertains to his left eye is etiologically related to diabetes mellitus.  

A complete rationale for any opinion expressed should be provided.

If the examiner is unable to provide the requested opinion without resorting to speculation, it should be so stated.

The examiner should use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

3.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims of entitlement to service connection for diabetes mellitus and a chronic left eye disorder should be readjudicated following review of the relevant evidence associated with the claims file.  If the appeal remains denied with respect to either of these issues, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, this issue or issues should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


